         Case 1:20-cr-10136-RGS Document 242 Filed 01/25/21 Page 1 of 8




                             UNITED STATES DISTRICT COURT
                              DISTRICT OF MASSACHUSETTS



UNITED STATES OF AMERICA                    )
                                            )
                 v.                         )             No. 1:20-CR-10136-DJC
                                            )
        TARIK MUHAMMAD                      )


 MOTION BY DEFENDANT TARIK MUHAMMAD FOR RELEASE FROM DETENTION
                          PENDING TRIAL

       The above-named defendant, through his attorney, respectfully moves this Court to release

him pursuant to the Bail Reform Act (“BRA”) and upon such conditions that this Court deems

reasonable and appropriate. 18 U.S.C. 3142; United States v. Jessup, 757 F.2d 378 (1st Cir. 1985);

United States v. Ploof, 851 F.2d 7 (1st Cir. 1988). Mr. Muhammad was arrested on June 24, 2020,

pursuant to a criminal complaint dated June 23, 2020, on the charge of conspiracy to possess with

intent to distribute and distribute cocaine, in violation of 21 U.S.C. §846. He appeared before this

Court on July 2, 2020, represented by predecessor counsel, for a hearing on the issues of probable

cause and detention pending trial. At that appearance, the government indicated it was moving for

detention based on the defendant’s risk of flight and potential danger to the community, and that

there was a presumption of Mr. Muhammad’s detention because of the pending charge against

him. Mr. Muhammad proceeded by proffer and did not have an evidentiary hearing. He conceded

the issue of probable cause at the hearing and moved for release on conditions. The Court,

Honorable Dein, J., presiding, found that the presumption of detention was rebutted and that Mr.

Muhammad did not present a risk of flight, but ordered that Mr. Muhammad be held because no

combination of conditions would ensure the safety of the community. The defendant now moves
         Case 1:20-cr-10136-RGS Document 242 Filed 01/25/21 Page 2 of 8



for release on conditions and asserts that various change circumstances warrant reconsideration of

his detention. He requests an evidentiary hearing. The Government objects to this motion.

   I.      Evidence elicited during the initial detention hearing

   On July 2, 2020, a detention hearing proceeded by Government proffer, who also introduced

several exhibits relevant to the charge against Mr. Muhammad. According to the Government, Mr.

Muhammad called Mr. Kenji Drayton, who is also charged in this case, wherein “they agreed to

do a drug deal.” Det. Tr. p. 4-5 (Ex. A). The Government presented three pages of Title III line

sheets in support of their argument that the purpose of Mr. Muhammad’s and Mr. Drayton’s phone

call was to set up a meeting to exchange drugs. Ex. B, C, D (original exhibit #s 1, 2, 3). The

Government went on to proffer that Mr. Muhammad and Mr. Drayton met and Mr. Drayton was

in a car driven by Ken Kelly, wherein Mr. Muhammad was a passenger, for a short period of time

and then left. The police followed the car driven by Mr. Kelly, pulled it over and arrested Mr.

Muhammad. The Government proffered that they believed the original negotiation between Mr.

Muhammad and Mr. Drayton was for 125g of cocaine, and they admitted a drug certificate which

asserted 21.3g of cocaine was recovered from Mr. Muhammad.

   With respect to its argument for detention, the Government cited the strength of its case, Mr.

Muhammad’s record and open case at the time, their belief that Mr. Muhammad was a gang

member, and they likelihood that Mr. Muhammad was facing “a couple of years” in prison.

   On July 8, 2020, the Court ordered that Mr. Muhammad be held pending trial. It found that

Mr. Muhammad rebutted the presumption of detention and was not a flight risk, but that no

combination of conditions could ensure the safety of the community. According to the order of

detention, the Court based its decision on the following factors: strength of the evidence that Mr.
           Case 1:20-cr-10136-RGS Document 242 Filed 01/25/21 Page 3 of 8




Muhammad was a drug distributor for Kenji Drayton, then-pending gun charges against him, and

his criminal history.

   II.       Additional relevant facts

   After review of the discovery provided to date, defense counsel has learned the following:

Over the course of 13 months, law enforcement obtained wiretaps for three different phones, one

of which belonged to Kenji Drayton. See affidavit of counsel. Mr. Muhammad was in contact with

Kenji Drayon on April 7, 2020, and April 8, 2020. Prior to April 7, 2020, there is no evidence, on

wiretap or otherwise, that Mr. Muhammad spoke to Mr. Drayton. Mr. Muhammad is not alleged

to have had contact with any other member of the alleged conspiracy in this case. Prior to April 8,

2020, when he was arrested, investigating officers were unaware of the existence of Mr.

Muhammad.

          On April 7, 2020, Mr. Muhammad called Mr. Drayton, who is his cousin. They said hello

and Mr. Muhammad asked if they could talk sometime. Ex. E. Mr. Drayton suggests they meet up

to talk the following day, and on April 8, 2020, they meet up in Mr. Kelly’s car for a short period

of time. Ex. B, C, D. Mr. Muhammad was arrested immediately after. Nothing in the wiretap

recordings reveals a conversation whereby Mr. Drayton and Mr. Muhammad agree to exchange

money for drugs, and there is no other evidence that Mr. Muhammad “was a distributor for Mr.

Drayton,” as the Government alleges. After his arrest, Mr. Muhammad is not recorded speaking

to Mr. Drayton again, nor is he ever observed interacting with him after that date.

          The charges out of the Roxbury Division of the BMC were dismissed on November 23,

2020, after the Commonwealth filed a nolle prosequi. Ex. F.

   III.      Mr. Muhammad’s Background
         Case 1:20-cr-10136-RGS Document 242 Filed 01/25/21 Page 4 of 8




   Mr. Muhammad was born and raised in Boston, MA, and has spent most of his life living

locally. He has numerous family members who live in the area and is close with many of them.

His father passed away just over a year ago and he has remained extremely close with his mother;

they have spoken multiple times a week each week that he has been incarcerated pending trial in

this case. Mr. Muhammad did not go to high school; however he did make efforts toward a GED

at the community based “ROCA” in Boston. If released, Mr. Muhammad proposes to live with his

godmother in Boston, whom he would assist and seek to qualify as a personal care attendant for.

   IV.     The COVID-19 Pandemic

   The current CDC guidelines for remaining safe during the Covid-19 pandemic are to: stay six

feet away from others, wear a mask if around others, and disinfect surfaces continuously.

www.cdc.gov (last visited January 18, 2021). These things are impossible to do while incarcerated,

and outbreaks of Covid-19 have burned through numerous detention facilities in Massachusetts

and across the nation. Mr. Muhammad’s health is at increased risk if he remains incarcerated.

Particular to Mr. Muhammad’s health risks, he has suffered from Asthma his entire life, and is

currently being treated while he is incarcerated with a rescue inhaler twice a day. See medical

records of defendant, Ex. G. He is at increased risk of serious illness or death if he should contract

Covid-19 in jail, and other Courts have recognized that asthma is a factor that supports a

defendant’s release from custody. See, e.g., United States v. Gorai, 2020 WL 1975372, at *3

(D.Nev., Apr. 24, 2020) (granting motion for reduction after finding “defendant’s asthma falls

squarely within the ambit of preexisting conditions that the CDC has unambiguously explained

place him at greater risk of COVID-19”); United States v. Norris, No. 3:18-cr-243, No. 37 (D.

Conn., Apr. 16, 2020) (granting reduction where only risk factor identified was asthma:

“[Defendant] suffers from asthma and uses an Albuterol inhaler to treat his symptoms. . . . [H]is
         Case 1:20-cr-10136-RGS Document 242 Filed 01/25/21 Page 5 of 8




medical condition and current conditions of confinement constitute extraordinary and compelling

reasons to reduce his sentence.”); United States v. Wen, 2020 WL 1845104 (W.D.N.Y., Apr. 13,

2020) (granting reduction for 48-year old defendant where only risk factor was history of asthma;

noting possible positive case at institution); United States v. Tran, 2020 WL 1820520 (C.D. Cal.,

Apr. 10, 2020) (granting reduction for defendant serving a 15 year sentence for Hobbs Act robbery

and possession of a machine gun where defendant suffered from asthma since childhood and was

housed in a facility with an active COVID-19 outbreak); United States v. Hernandez, ___

F.Supp.3d ____, 2020 WL 1684062, at *3 (S.D.N.Y., Apr. 2, 2020) (granting reduction based on

CDC guidance that persons with asthma are at high risk of serious illness if they contract the

disease); United States v. Gentille, 2020 WL 1814158 (S.D.N.Y., Apr. 9, 2020) (same); United

States v. Lee, ___ F.Supp.3d. ___, 2020 WL 2512415 2 (N.D.Cal., 2020) (granting reduction;

noting the government did not dispute that moderate to severe asthma is a recognized risk factor);

United States v. Echevarria, 2020 WL 2113604 (D.Conn., May 4, 2020) (granting reduction for

49-year old with history of asthma, though court noted other unidentified “chronic medical

problems”). Sometimes courts cite asthma and other respiratory issues (like chronic bronchitis).

See, e.g., United States v. McCarthy, 2020 WL 1698732, at *1 (D.Conn., 2020) (granting reduction

for armed bank robber with COPD, asthma and other lung related ailments); United States v.

Gileno, 2020 WL 1916773, at *5 (D.Conn., Apr 20, 2020) (granting where defendant suffers from

“chronic asthma and other respiratory issues that put him at increased risk”).

   V.      Mr. Muhammad should be released because there are conditions that will reasonably
           assure the safety of the community and Mr. Muhammad’s appearance in court.

   A defendant can be detained “[o]nly ‘if, after a hearing pursuant to [§ 3142(f)], the judicial

officer finds that no condition or combination of conditions will reasonably assure the appearance

of the person as required and the safety of any other person and the community.’” United States v.
         Case 1:20-cr-10136-RGS Document 242 Filed 01/25/21 Page 6 of 8




Ploof, 851 F.2d 7, 9 (1st Cir. 1988) (quoting 18 U.S.C. § 3142(e)). As the Supreme Court held in

United States v. Salerno, 481 U.S. 739 (1987), “[i]n our society liberty is the norm, and detention

prior to trial . . .is the carefully limited exception.” Id. at 755. This supposition of release pending

trial is encapsulated in the BRA, 18 U.S.C. § 3142. The statute states that the Court “shall order”

pretrial release, § 3142(b), except in certain narrow circumstances. Even if the Court determines

under § 3142(c) that an unsecured bond is not sufficient, the Court “shall order” release subject to

“the least restrictive further conditions” that will “reasonably assure” the defendant’s appearance

in court and the safety of the community. § 3142(c)(1) (emphasis added). Under this statutory

scheme, “it is only a ‘limited group of offenders’ who should be detained pending trial.” United

States v. Shakur, 817 F.2d 189, 195 (2d Cir. 1987).

    Though there is a statutory presumption of detention because Mr. Muhammad is charged with

an offense under 21 U.S.C. § 846, that carries a potential penalty of 10 or more years, 18 U.S.C. §

3142(e)(3)(a), this presumption only requires that the defendant “establish a basis for concluding”

that conditions of release will ensure his appearance and the safety of the community. Jessup, at

381 (quoting Senate Judiciary Report on proposed presumption). Mr. Muhammad has done that

here. The Court found in its initial order on Mr. Muhammad’s detention that he had rebutted that

presumption of detention, and Mr. Muhammad maintains that it should continue to be rebutted.

    During the initial detention hearing, the Government proffered that Mr. Muhammad was a drug

distributor for Kenji Drayton. Since that hearing, defense counsel has reviewed voluminous

discovery relating to this case, and asserts that the evidence against Mr. Muhammad, as it relates

to the allegation of conspiracy is de minimis and will not sustain a conviction at trial. There is no

allegation that Mr. Muhammad ever interacted with any of his co-defendants except Kenji

Drayton, who is Mr. Muhammad’s cousin. Over the course of a year and a half, Mr. Muhammad
         Case 1:20-cr-10136-RGS Document 242 Filed 01/25/21 Page 7 of 8




was heard over wiretap recording speaking to his cousin on two days, and they did not speak about

drugs or a drug transaction. The only evidence supporting the allegation that Mr. Muhammad was

involved in a large-scale drug trafficking organization is that he was physically with Mr. Drayton

in a car for a short period of time. After that car ride Mr. Muhammad was arrested and alleged

cocaine was found on him. This is the extent of the allegation against Mr. Muhammad. The

Government alleged in its original affidavit in support of a criminal complaint that Mr. Muhammad

was a distributor for Mr. Drayton, however, nothing in the tens of thousands of pages of discovery

support that allegation.

   Defense counsel has calculated Mr. Muhammad’s sentencing guidelines, which for a weight

of under 50g of cocaine are at most 10-16 months, and Mr. Muhammad has already been

incarcerated for seven months.

   Therefore, based on the above-mentioned facts, Mr. Muhammad asserts there is a set of

conditions that will assure his appearance and the safety of the community and that release is

appropriate in his case. He proposes the following conditions:

   1. GPS monitoring, with restrictions as this Court deems necessary.

   2. An order to report to probation as directed.

   3. An order to stay within the District of Massachusetts.

   4. Abide by local, state, and federal laws.



                                                            Respectfully Submitted,

                                                            Tarik Muhammad

                                                            By his attorney:

                                                            /s/Erin Opperman

                                                            Erin Opperman
                                                            BBO: 601024
         Case 1:20-cr-10136-RGS Document 242 Filed 01/25/21 Page 8 of 8




                                                                118 Pleasant St. #36
                                                                Marblehead, MA 01945
                                                                857-233-4602
                                                                erin@oppermanlaw.com


                                       Certificate of Service

I hereby certify that this document filed through the CM/ECF system will be sent
electronically to the registered participants as listed on the NEF January 25, 2021.

/s/ Erin Opperman


 Counsel certifies pursuant to Local Rule 7.1 that it has attempted to resolve or narrow this issue
 prior to filing.

 /s/ Erin Opperman
